Citation Nr: 1811413	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-16 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether the Veteran timely perfected an appeal as to the November 2012 denial of his claim of entitlement to Vocational Rehabilitation and Employment services.   


REPRESENTATION

Veteran represented by:	Joseph A. Whitcomb, Attorney


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1987 to October 1994, including service in the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado and an August 2016 administrative decision of the Agency of Original Jurisdiction (AOJ).  In the November 2012 administrative decision, the RO denied entitlement to Vocational Rehabilitation and Employment services.  In the August 2016 administrative decision, the AOJ determined that the Veteran did not file a timely substantive appeal as to this issue.   

In his March 2017 substantive appeal with regard to the timeliness issue, the Veteran requested a video conference hearing before a Veterans Law Judge.  In a June 2017 statement, the Veteran's attorney withdrew the request for a hearing.  The Board therefore deems the hearing request withdrawn pursuant to 38 C.F.R. § 20.702 (e) (2017).  


FINDING OF FACT

On April 1, 2014, following issuance of the March 2014 Statement of the Case, the Veteran's attorney submitted a substantive appeal (VA Form 9) that indicated an intent to appeal "all of the issues listed on the Statement of the Case and any Supplemental Statements of the Case that my local VA office sent to me."


CONCLUSION OF LAW

The Veteran's April 1, 2014 VA Form 9 constituted a timely substantive appeal as to the denial of entitlement to Vocational Rehabilitation and Employment services.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.302 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  If several issues were addressed previously, the substantive appeal should indicate which issues are being appealed.  The substantive appeal should also set out specific arguments relating to errors of fact or law.  The Board will construe such arguments in a liberal manner for purposes of determining whether they raise issues on appeal, but the Board may dismiss any appeal which fails to allege specific error.  See 38 C.F.R. § 20.202.

Except in the case of simultaneously contested claims, a substantive appeal must be filed within 60 days from the date that the AOJ mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed.  38 C.F.R. § 20.302.

In this case, a November 2012 administrative decision denied entitlement to Vocational Rehabilitation and Employment services.  The Veteran filed a Notice of Disagreement (NOD) with this decision in June 2013.  The RO sent the Veteran a Statement of the Case with regard to this issue on March 24, 2014.  Thus, the Veteran had until May 23, 2014 to submit a substantive appeal (60 days from the day the RO mailed the Statement of the Case).  The RO also sent the Veteran two other Statements of the Case on unrelated issues on the same date.  

On April 1, 2014, VA received a VA Form 9 from the Veteran's attorney.  The Veteran's attorney checked the boxes to appeal "all of the issues listed on the Statement of the Case and any Supplemental Statements of the Case that my local VA office sent to me" and to request a Board hearing by live videoconference.  However, the Veteran's attorney went on to provide written argument only for issues that were mentioned on the other two Statements of the Case.  For this reason, the RO interpreted this VA Form 9 not to apply to the Vocational Rehabilitation and Employment services claim.  

In a July 10, 2015 statement, the Veteran specifically expressed a desire for a Board videoconference hearing on his Vocational Rehabilitation and Employment services claim.  In an August 2016 administrative decision, the AOJ considered this to be the Veteran's substantive appeal of this claim and found it untimely.  

Liberally construing the submissions discussed above, the Board finds that the VA Form 9 submitted by the Veteran's attorney on April 1, 2014 was intended to apply to all three Statements of the Case issued by the RO on March 24, 2014 because the box to appeal "all of the issues listed on the Statement of the Case and any Supplemental Statements of the Case that my local VA office sent to [the Veteran]".  For this reason, the Board finds that the Veteran submitted a timely substantive appeal as to the denial of entitlement to Vocational Rehabilitation and Employment services.


ORDER

The Veteran filed a timely substantive appeal to the November 2012 administrative decision that denied entitlement to Vocational Rehabilitation and Employment services.  





______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


